               Case:20-03322-jwb       Doc #:127 Filed: 03/25/2021           Page 1 of 7




                           UNITED STATES BANKRUPTCY COURT
                            WESTERN DISTRICT OF MICHIGAN

InRe:                                                 Case No. 20-03322

                                                      Chapter 11 (Subchapter V)
AUTHENTIKI, LLC, et al. 1                             Jointly Administered

                Debtors.                              Honorable James W. Boyd


        NOTICE OF FILING OF BALLOTS RECEIVED BY DEBTORS' COUNSEL


         The above-captioned Debtors, by and through their counsel, Schafer and Weiner, PLLC,

hereby file the attached ballots received by Debtors' counsel, but not yet filed on the docket in

the above-captioned case ("Ballots"). The Ballots are from the following creditors:

         A.     Harper Associates Detroit, Inc.;

         B.     Shaping Nature; and

          C.    Levitation Holdings, LLC.

Debtors file the Ballots in order to ensure that the Creditor's votes are duly recorded.

                                              Respectfully Submitted,

                                              SCHAFER AND WEINER, PLLC

                                      By:      I s I John J. Stockdale, Jr.
                                              JOHN J. STOCKDALE, JR. (P71561)
                                              Counsel for Debtors
                                              40950 Woodward Ave., Ste. 100
                                              Bloomfield Hills, MI 48304
                                              j stockdale@schaferandweiner.com
Dated: March 25, 2021                         (248) 540-3340




1
    The Debtors are Authentiki, LLC, Case No. 20-03322 and MSSH, LLC, Case No. 20-03323.



(00896417.1)
                   Case:20-03322-jwb     Doc #:127 Filed: 03/25/2021     Page 2 of 7
                             WESTERN DISTRICT OF MICIDGAN


In Re:                                                Case No. 20-03322
                                                      Chapter 11 (Subchapter V)
AUTHENTIKI, LLC, et al. 1                             Jointly Administered

                Debtors.                               Honorable James W. Boyd


                  CLASS IV BALLOT FOR ACCEPTING OR REJECTING
                            PLAN OF REORGANIZATION

      The Debtors filed their Subchapter V Plan of Reorganization [DN 82] (the "Plan")2 on
January 28, 2021, referred to in this Ballot.

      You should review the Plan before you vote. You may wish to seek legal advice
concerning the Plan and your classification and treatment under the Plan. Your Claim has
been placed in Class IV under the Plan - Allowed Claims of Unsecured Creditors of
Authentiki, LLC. See Section 4.4 of the Plan. Hyon hold claims or equity interests in more
than one class, you will receive a ballot for each class in which you are entitled to vote.

       To have your vote count, you must complete this Ballot, file it with the United States
Bankruptcy Court, and serve a copy to Joseph K. Grekin, Esq. and John J. Stockdale, Jr., Esq. at
the address listed on the reverse side so that it is received on or before March 25, 2021.

                              ACCEPTANCE OR REJECTION OF THE PLAN


The undersigned is a CLASS IV CREDITOR of Authentiki, LLC in the unpaid principal
amount of$ f"\- '=}q 'i'". 1' ~ .
                    I




The Holder of the above Claim votes on the Debtors' Plan as follows (Check One):

            _ _ _ _\../
                    _ _ Accepts the Plan                                   Rejects the Plan


                           ,..,BALLOT CONTINUED ON REVERSE SIDE,..,



1   The Debtors are Authentiki, LLC, Case No. 20-03322 and MSSH, LLC, Case No. 20-03323.
2
    All capitalized terms shall have the meanings ascribed to them in the Plan.
{00890726. I}
                  Case:20-03322-jwb      Doc #:127 Filed: 03/25/2021   Page 3 of 7
 COMPANY:                                              INDIVIDUAL:


                                                        Creditor's Name (Please Print)


                                                        Signature of Creditor


                                                       Address: (Please Print)

 Address: (Please Print)

 ~)l 1D oJ l\J,7,.r~r~LVt'Jft/ l,hiu.~1~1 (l,, ~
 . r.--                      11     .        I )'-{o
   ··'·1-{) <t1l\, Ju iv J   n1 h   '>

To be timely, an executed copy of this Ballot must be filed with the United States Bankruptcy
Court, 1 Division Ave. N., Suite 200, Grand Rapids, MI 49503, and a copy must be served on the
Debtors, through their below-identified counsel, so that it is received no later than March 25,
2021 (unless that date is extended):

Joseph K. Grekin, Esq. (P52165)
John J. Stockdale, Jr., Esq. (P71561)
SCHAFER AND WEINER, PLLC
40950 Woodward Avenue, Suite 100
Bloomfield Hills, MI 48304
(248) 540-3340
Counsel for Debtors

IF YOUR BALLOT IS NOT FILED WITH THE BANRUPTCY COURT AND SERVED
ON DEBTORS' COUNSEL SO IT IS RECEIVED ON OR BEFORE MARCH 25, 2021,
YOUR VOTE WILL NOT COUNT AS EITHER AN ACCEPTANCE OR REJECTION
OF THE PLAN.




{00890726. l}
                  Case:20-03322-jwb         Doc #:127 Filed: 03/25/2021           Page 4 of 7
                                                   z

                                                                                                             m
-




                              UNIT! D STATFS BANKRLPTCi COLRT
                                                                                                               i
                                WESTLRN DISTRICT OF MICHIGAN
                                                                                                     sassl




                                                                                                             5=-


     In Re                                                   Ca eNo 20 03322
                                                             Ch ipter 1 1 (Subeh ipter X >
     \LTIENIIkf,lL(          eial1                           Jomtl\ Administered

                   Debtors                                   Ilotioidble Junes Vv Bovd



                      CLASS IV B VI LOT FOR ACCTPTENG OR RE IF < TING
                                     PL AN OF REORGANIZATION


             The. Debtors filed tlLeir S tbt haprt,r P P'an of Reotganrat an {DbT82J fihe^PIan *)* on
     Januarv 28 2021 icienedto m this Ballot


          \ou should leview the Plan betoie you vote Vou maj wish to seek legal advice
                                                                                                              II
     concerning the PI in and youi classification and treatment under the Plan Your Chum has                   JS


     been placed in Class IV under thi PI hi        Mlouid t limit ot I nsenuul Cru!it< rs <>t
     Autheutilu, LLC See Section 4 4 ot the Plan* If you hold claims nr equaty interests in more              m

     than one class, you will recen e a b illot toi each class m y> hich jou are entitled to vote
                                                                                                                   s

;>
             To have sour vote count, \ou must complete this Ballot file- it vith die United States
     Bankruptcv C ourt    ind ser\e a cop\ to Joseph K Grekin E q and John J Stoctukle Jr, L <1
     the address listed on the i ev erse side so that it is iecei\ ed on ot beforejSlarch 25* 2021

                                   ACCEPT ANCr OR RE IECTION OF THE PI AN



     The undersigned is a CLASS IV CREDITOR of AuthentikklLC in the unpaid principal
     amount of $ ^>7 Oflfo     OO                       ~ -            _


     The Holder ot the above Claim \otes on the Debtors PI m is follow s (Chalk One)

                                  \uuepts the Plan                                Rejects me Plan
                  X*
                              ^BsiLLOT CO\I fMZI> OJ\ RF YFJISB SWE




        The Dehor arc \uJientua I Lf Cis No 20             5 and MSb-H LLC^C&Se No 20 0U23
         \ll L ipitih7Lii r rmp slnJUnu the mcanim. & uobeilto thin in-rhePlarv                                    4
      srr 'en                     **       " w
     mi
                              Case:20-03322-jwb            Doc #:127 Filed: 03/25/2021        Page 5 of 7



                                     «   -


                b   _0                                                INDIVIDUAL
          2              1 AM :
                                         rp.'-.    ' ..r


                     i
mm
m
getiS
mi                        iy's yLL (Pkas^PmtT                         Creditor's Name (Please Print)
         mm
S®8;g=Sr=SiSSSS»                                  PSsBll
r    =
I
                                                                      Signatuie of Creditor
l^z
              Printed Nxme
i~~
              fig        GQJ/i&ft—                                    Address (Please Print)

                                                                                                                        =«?

              Address         (Please Print)

               33,7^ GitcxXtxck /Ly
                                  /f?/ ^802£>                                                                           m
                                                                                                                        m
                                                                                                                        mm;
                                                                                                                        smm
                                                                                                                              H!

    |L        To be timely an uxetuted uopv ot tins Ballot irrupt be nled with the United States Bankruptcy              ~|
    ft        Court, 1 Division Ave N Suite 100 Grand Ripids Ml 4^034 and a copy must be servedon the
    Er-       Debtors, thiougK their b'elow-uLntitied counsel, so thit it is received no later than March 2%
              2021 (unless that date is extended)                                                           iijjjjjjP     1
                                                                                                                         "H
                                                                                                                              I
              Joseph K Grekm Esq (P5216^j
              John J StoukdaLe Jr Esq (P7lo61j
              SCHAFER AND WfcTM R JL L(
              40950 Woodward Avenue Suite 100
              Bloomfield Hills MT 48304
              (248) 540 3340
              Counsel lot Debtors

               IF YOUR BALLOT IS NOT FILED WITH THE BANRUFFCY COURT AND SrRVED
               ON DEBTORS' COUNSTL SO IT IS RFCEIVED ON OR BEFORE MARCH 25,2021,
               \ OUR VOTE WILL NOT C OFY! AS EITHER AN ACCEP IANCE OR REJECTION
               OF THE PLAN,




                                                                                                                                   !

                                                                                                                              i
                                                                                                                              hint:




               ( CS«072(i 1



                                                                                                                        im
                      Case:20-03322-jwb   Doc #:127 Filed: 03/25/2021      Page 6 of 7


                              UNITED STATES BANKRUPTCY COURT
                               WESTERN DISTRICT OF MICHIGAN


In Re:                                                  Case No. 20-03322
                                                        Chapter 11 (Subchapter V)
AUTHENTIKI, LLC, et al. 1                               Jointly Administered

                   Debtors.                             Honorable James W. Boyd


                      CLASS VIII BALLOT FOR ACCEPTING OR REJECTING
                                  PLAN OF REORGANIZATION

      The Debtors filed their Subchapter V Plan of Reorganization [DN 82] (the "Plan"'')2 on
January 28, 2021, referred to in this Ballot.

       You should review the Plan before you vote. You may wish to seek legal advice
concerning the Plan and your classification and treatment under the Plan. Your Claim has
been placed in Class VIII under the Plan-the Claim of Levitation Holdings, LLC. See Section
4.8 of the Plan. If you hold claims or equity interests in more than one class, you will receive
a ballot for each class in which you are entitled to vote.

      To have your vote count, you must complete this Ballot, file it with the United States
Bankruptcy Court, and serve a copy to Joseph K. Grekin, Esq. and John J. Stockdale, Jr., Esq. at the
address listed on the reverse side so that it is received on or before March 25, 2021.

          If the Plan is confirmed by the Court, it will be binding on you whether or not you vote.

                                ACCEPTANCE OR REJECTION OF THE PLAN


    The undersigned is a CLASS VIII CREDITOR of Authentiki, LLC, et al. in the unpaid principal
amount of $528,276.50.

The Holder of the above Claim votes on the Debtors' Plan as follows (Check One):

                ---'X"-"'---~ Accepts the Plan             ~-----Rejects the Plan


                              -BALLOT CONTINUED ON REVERSE SIDE,...,


i    The Debtors are Authentiki, LLC, Case No. 20-03322 and MSSH, LLC, Case No. 20-03323.
2    All capitalized terms shall have the meanings ascribed to them in the Plan.
{00890736. I}
                  Case:20-03322-jwb      Doc #:127 Filed: 03/25/2021    Page 7 of 7



COMPANY:                                      INDIVIDUAL:

Levitation Holdings, LLC
Company's Name (Please Print                  Creditor's Name (Please Print)


                                              Signature of Creditor
Printed Name: Nathaniel K. Rich

Its: Member                                   Address: (Please Print)

Address: (Please Print)

164 Songbird Lane
Friday Harbor, WA 98250




 To be timely, an executed copy of this Ballot must be filed with the United States Bankruptcy Court,
 1 Division Ave. N., Suite 200, Grand Rapids, MI 49503, and a copy must be served on the Debtors,
 through their below-identified counsel, so that it is received no later than March 25, 2021 (unless
 that date is extended):

 Joseph K. Grekin, Esq. (P52165)
 John J. Stockdale, Jr., Esq. (P71561)
 SCHAFER AND WEINER, PLLC
 40950 Woodward Avenue, Suite 100
 Bloomfield Hills, MI 48304
 (248) 540-3340
 Counsel for Debtors

 IF YOUR BALLOT IS NOT FILED WITH THE BANKRUPTCY COURT AND SERVED
 ON DEBTORS' COUNSEL SO IT IS RECEIVED ON OR BEFORE MARCH 25, 2021,
 YOUR VOTE WILL NOT COUNT AS EITHER AN ACCEPTANCE OR REJECTION OF
 THE PLAN.




 {00890736.1}
